DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 4/23/2021 is acknowledged.
Claims 30 and 37 are amended.
Claims 1-24,32, and 39 are cancelled.
Claims 25-31,33-38, and 40-48 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-31,33-38, and 40-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,425,907 (referred to as P907). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 25:
Claim 25 merely broaden the scope of claim 1 of P907.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 26:  Claim 26 is substantially similar to claim 2 of P907. 
Re claim 27:  Claim 27 is substantially similar to claims 3 and 5 of P907.
Re claim 28:  Claim 28 is disclosed in claim 1 of P907.
Re claim 29:  Claim 29 is substantially similar to claims 4 and 6 of P907.


Claim 30 merely broaden the scope of claims 9 and 11 of P907.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 31:  Claim 31 is substantially similar to claim 8 of P907. 
Re claim 33:  Claim 33 is disclosed in claim 7 of P907.
Re claim 34:  Claim 34 is disclosed in claim 7 of P907.
Re claim 35:  Claim 35 is disclosed in claim 7 of P907.
Re claim 36:  Claim 36 is substantially similar to claims 10 and 12 of P907.
Re claim 37:  Claim 37 is rejected on the same grounds of rejection set forth in claim 27 from the perspective of the base station.
Re claim 38:  Claim 38 is rejected on the same grounds of rejection set forth in claim 26.
Re claim 40:  Claim 40 is rejected on the same grounds of rejection set forth in claim 28.
Re claim 41:  Claim 41 is rejected on the same grounds of rejection set forth in claim 29.
Re claim 42:  Claim 42 is rejected on the same grounds of rejection set forth in claim 37.
Re claim 43:  Claim 43 is rejected on the same grounds of rejection set forth in claim 26.
Re claim 44:  Claim 44 is rejected on the same grounds of rejection set forth in claim 27.
Re claim 45:  Claim 45 is rejected on the same grounds of rejection set forth in claim 28.
Re claim 46:  Claim 46 is rejected on the same grounds of rejection set forth in claim 34.
Re claim 47:  Claim 47 is rejected on the same grounds of rejection set forth in claim 35.
Re claim 48:  Claim 48 is rejected on the same grounds of rejection set forth in claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25,29,42, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20190037606) in view of Ang (US 20170181149).
Re claim 25:
Takeda discloses receiving first information from a base station via a broadcast channel, wherein the first information indicates a first subcarrier spacing, and the first subcarrier spacing is (Fig.4 ref. MIB, SIB and Para.[0046]  For example, information about numerologies and/or information about broadcast services may be added to the existing MIB or SIB and transmitted repeatedly from the radio base station to the user terminal and Para.[0106]  an SIB (System Information Block). Furthermore, PBCH is used to transmit an MIB (Master Information Block), etc and Para.[0035]  Further, when stating that a plurality of numerologies are different, it means that they are different at least one of the following items (1) to (6). However, the items are not limited to them. (1) subcarrier interval); 
receiving system information from the base station via a physical downlink shared channel, wherein the system information comprises second information indicating a second (Fig.4 ref. MIB, SIB and Para.[0046]  For example, information about numerologies and/or information about broadcast services may be added to the existing MIB or SIB and transmitted repeatedly from the radio base station to the user terminal and Para.[0106]  PDSCH is used to transmit user data and higher layer control information, and an SIB (System Information Block). Furthermore, PBCH is used to transmit an MIB (Master Information Block), etc); and 
sending a random access channel to the base station based on the second subcarrier spacing (Fig.4 ref. PRACH and Para.[0077] In the random access procedure, the user terminal transmits PRACH (message 1). In this case, PRACH the user terminal transmits in message 1 may be divided into a plurality of sequence groups and/or a plurality of resources allowed to transmit PRACH may be configured. The plural sequence groups and/or plural resources may be configured in association with respective services provided in the communication system (or respective numerologies)).
Takeda does not explicitly disclose to be used for a common channel.
Ang discloses to be used for a common channel (Fig.19 ref. 1905 Transmit control region information and Para.[0031]  A base station may signal configuration information for a common control region.  In some cases, the signaling information may also include an indication of the frequency-time numerology (e.g., subcarrier spacing and symbol period) associated with the common control region).
Takeda and Ang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include a subcarrier spacing to be used for a common channel as taught by Ang in order to increase throughput (Ang Para.[0004]).

Re claim 29:
Takeda does discloses wherein the first subcarrier spacing corresponds to a service type of a terminal; or the second subcarrier spacing corresponds to a service type of a terminal (Para.[0078]  The plural services (numerologies) include, for example, a service using MBB, a service using IoT, a service using URLLC (Ultra-reliable and low latency communication). These services may be associated with different PRACH sequences and/or different services).
Re claim 42:
	Claim 42 is rejected on the same grounds of rejection set forth in claim 25 from the perspective of the base station.  Takeda further discloses a processor and memory storing program instructions (Fig. 16).
Re claim 48:
	Claim 48 is rejected on the same grounds of rejection set forth in claim 29.

Claims 26 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Ang as applied to claims 25 and 42 above, and further in view of Park (US 20170272895).
Re claim 26:
As discussed above, Takeda meets all the limitations of the parent claim.
Takeda does not explicitly disclose wherein the common channel is: a common control channel scrambled by a paging radio network temporary identifier (RNTI); or a common control channel scrambled by a RNTI of the system information.
Park discloses wherein the common channel is: a common control channel scrambled by a paging radio network temporary identifier (RNTI); or a common control channel scrambled by a RNTI of the system information (Para.[0097]  The downlink common control channel may be a ).
Takeda and Park are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include scrambling a channel using a P-RNTI as taught by Park in order to multiplex common control and UE specific transmissions (Park Para.[0001]).
Re claim 43:
	Claim 43 is rejected on the same grounds as set forth in the rejection of claim 26.

Claims 27,28, and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Ang as applied to claims 25 and 42 above, and further in view of Nam (US 20170201968).
Re claim 27:
As discussed above, Takeda in view of Ang meets all the limitations of the parent claim.
Takeda does not explicitly disclose wherein: a correspondence between the first subcarrier spacing and a first carrier frequency of a terminal is a first correspondence; and a correspondence between the second subcarrier spacing and a second carrier frequency of the terminal is a second correspondence.
Nam discloses wherein: a correspondence between the first subcarrier spacing and a first carrier frequency of a terminal is a first correspondence; and a correspondence between the second subcarrier spacing and a second carrier frequency of the terminal is a second correspondence (Table 3).
Takeda and Nam are analogous because they both pertain to data communications.
(Nam Para.[0233]).
Re claim 28:
As discussed above, Takeda in view of Ang meets all the limitations of the parent claim.
Takeda does not explicitly disclose wherein the second subcarrier spacing is a subcarrier spacing of 15 kilohertz (kHz) or 30kHz.
Nam discloses wherein the second subcarrier spacing is a subcarrier spacing of 15 kilohertz (kHz) or 30kHz (Table 3).
Takeda and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include subcarrier spacing as taught by Nam in order to scale the spacing according to the available bandwidth (Nam Para.[0233]).
Re claim 44:
	Claim 44 is rejected on the same grounds as set forth in the rejection of claim 27.
Re claim 45:
	Claim 45 is rejected on the same grounds as set forth in the rejection of claim 28.
Re claim 46:
	Claim 46 is rejected on the same grounds as set forth in the rejection of claim 28.
Re claim 47:
As discussed above, Takeda in view of Ang meets all the limitations of the parent claim.
Takeda does not explicitly disclose wherein the second subcarrier spacing is a subcarrier spacing of 120kHz.
(Table 3).
Nam does not explicitly disclose 120kHz. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a subcarrier spacing of 120kHz as an obvious variant of the subcarrier spacing shown in Table 3.
Takeda and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include subcarrier spacing as taught by Nam in order to scale the spacing according to the available bandwidth (Nam Para.[0233]).

Claims 30,33-37,40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Ang and Nam.
Re claim 30:
Takeda discloses a processor; and a non-transitory memory coupled to the processor and storing program instructions (Fig. 16);
wherein the program instructions, when executed by the processor, cause the apparatus to: receive first information from a base station via a broadcast channel, wherein the first information indicates a first subcarrier spacing, the first subcarrier spacing is (Fig.4 ref. MIB, SIB and Para.[0046]  For example, information about numerologies and/or information about broadcast services may be added to the existing MIB or SIB and transmitted repeatedly from the radio base station to the user terminal and Para.[0106]  an SIB (System Information Block). Furthermore, PBCH is used to transmit an MIB (Master Information Block), etc and Para.[0035]  Further, when stating that a plurality of numerologies ); 
receive system information from the base station via a physical downlink shared channel, wherein the system information comprises second information indicating a second subcarrier spacing, (Fig.4 ref. MIB, SIB and Para.[0046]  For example, information about numerologies and/or information about broadcast services may be added to the existing MIB or SIB and transmitted repeatedly from the radio base station to the user terminal and Para.[0106]  PDSCH is used to transmit user data and higher layer control information, and an SIB (System Information Block). Furthermore, PBCH is used to transmit an MIB (Master Information Block), etc); and 
sending a random access channel to the base station based on the second subcarrier spacing (Fig.4 ref. PRACH and Para.[0077] In the random access procedure, the user terminal transmits PRACH (message 1). In this case, PRACH the user terminal transmits in message 1 may be divided into a plurality of sequence groups and/or a plurality of resources allowed to transmit PRACH may be configured. The plural sequence groups and/or plural resources may be configured in association with respective services provided in the communication system (or respective numerologies)).
Takeda does not explicitly disclose to be used for a common channel.
Ang discloses to be used for a common channel (Fig.19 ref. 1905 Transmit control region information and Para.[0031]  A base station may signal configuration information for a common control region.  In some cases, the signaling information may also include an indication of the frequency-time numerology (e.g., subcarrier spacing and symbol period) associated with the common control region).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include a subcarrier spacing to be used for a common channel as taught by Ang in order to increase throughput (Ang Para.[0004]).
Takeda does not explicitly disclose the first subcarrier spacing has a first correspondence with a first carrier frequency of the apparatus; and the second subcarrier spacing has a second correspondence with a second carrier frequency of the apparatus.
Nam discloses the first subcarrier spacing has a first correspondence with a first carrier frequency of the apparatus; and the second subcarrier spacing has a second correspondence with a second carrier frequency of the apparatus (Table 3).
Takeda and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include a correspondence between a subcarrier spacing and a carrier frequency as taught by Nam in order to scale the spacing according to the available bandwidth (Nam Para.[0233]).
Re claim 33:
As discussed above, Takeda in view of Ang and Nam meets all the limitations of the parent claim.
Takeda does not explicitly disclose wherein the second subcarrier spacing is a subcarrier spacing of 15 kilohertz (kHz) or 30kHz.
Nam discloses wherein the second subcarrier spacing is a subcarrier spacing of 15 kilohertz (kHz) or 30kHz (Table 3).
Takeda and Nam are analogous because they both pertain to data communications.
(Nam Para.[0233]).
Re claim 34:
As discussed above, Takeda in view of Ang and Nam meets all the limitations of the parent claim.
Takeda does not explicitly disclose wherein the second subcarrier spacing is a subcarrier spacing of 60kHz.
Nam discloses wherein the second subcarrier spacing is a subcarrier spacing of 60kHz (Table 3).
Takeda and Nam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include subcarrier spacing as taught by Nam in order to scale the spacing according to the available bandwidth (Nam Para.[0233]).
Re claim 35:
As discussed above, Takeda in view of Ang and Nam meets all the limitations of the parent claim.
Takeda does not explicitly disclose wherein the second subcarrier spacing is a subcarrier spacing of 120kHz.
Nam discloses wherein the second subcarrier spacing is a subcarrier spacing of 120kHz (Table 3).
Nam does not explicitly disclose 120kHz. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a subcarrier spacing of 120kHz as an obvious variant of the subcarrier spacing shown in Table 3.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include subcarrier spacing as taught by Nam in order to scale the spacing according to the available bandwidth (Nam Para.[0233]).
Re claim 36:
Takeda does discloses wherein the first subcarrier spacing corresponds to a service type of the apparatus; or the second subcarrier spacing corresponds to a service type of the apparatus (Para.[0078]  The plural services (numerologies) include, for example, a service using MBB, a service using IoT, a service using URLLC (Ultra-reliable and low latency communication). These services may be associated with different PRACH sequences and/or different services).
Re claim 37:
	Claim 37 is rejected on the same grounds of rejection set forth in claim 30 from the perspective of the base station.
Re claim 40:
	Claim 40 is rejected on the same grounds as set forth in the rejection of claim 33.
Re claim 41:
	Claim 41 is rejected on the same grounds of rejection set forth in claim 36.

Claims 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Ang and Nam as applied to claims 30 and 37 above, and further in view of Park.
Re claim 31:
As discussed above, Takeda in view of Ang and Nam meets all the limitations of the parent claim.

Park discloses wherein the common channel is: a common control channel scrambled by a paging radio network temporary identifier (RNTI); or a common control channel scrambled by a RNTI of the system information (Para.[0097]  The downlink common control channel may be a PDCCH or an EPDCCH for transmitting the common control information that is CRC scrambled with SI-RNTI, RA-RNTI, or P-RNTI).
Takeda and Park are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include scrambling a channel using a P-RNTI as taught by Park in order to multiplex common control and UE specific transmissions (Park Para.[0001]).
Re claim 38:
	Claim 38 is rejected on the same grounds as set forth in the rejection of claim 31.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Takeda does not disclose receiving first information from a base station via a broadcast channel, wherein the first information indicates a first subcarrier spacing, and the first subcarrier spacing is to be used for a common channel;
The Examiner respectfully disagrees.  The combination of Takeda in view of Ang discloses the claimed limitations.  Takeda discloses receiving first information from a base station via a broadcast channel, wherein the first information indicates a first subcarrier spacing, and the first subcarrier spacing is (Fig.4 ref. MIB, SIB and Para.[0046]  For example, information about numerologies and/or information about broadcast services may be added to the existing MIB or SIB and transmitted repeatedly from the radio base station to the user terminal and Para.[0106]  an SIB (System Information Block). Furthermore, PBCH is used to transmit an MIB (Master Information Block), etc and Para.[0035]  Further, when stating that a plurality of numerologies are different, it means that they are different at least one of the following items (1) to (6). However, the items are not limited to them. (1) subcarrier interval); receiving system information from the base station via a physical downlink shared channel, wherein the system information comprises second information indicating a second subcarrier spacing (Fig.4 ref. MIB, SIB and Para.[0046]  For example, information about numerologies and/or information about broadcast services may be added to the existing MIB or SIB and transmitted repeatedly from the radio base station to the user terminal and Para.[0106]  PDSCH is used to transmit user data and higher layer control information, and an SIB (System Information Block). Furthermore, PBCH is used to transmit an MIB (Master Information Block), etc); and sending a random access channel to the base station based on the second subcarrier spacing (Fig.4 ref. PRACH and Para.[0077] In the random access procedure, the user terminal transmits PRACH (message 1). In this case, PRACH the user terminal transmits in message 1 may be divided into a plurality of sequence groups and/or a plurality of resources allowed to transmit PRACH may be configured. The plural sequence ).
Takeda does not explicitly disclose to be used for a common channel. Ang discloses to be used for a common channel (Fig.19 ref. 1905 Transmit control region information and Para.[0031]  A base station may signal configuration information for a common control region.  In some cases, the signaling information may also include an indication of the frequency-time numerology (e.g., subcarrier spacing and symbol period) associated with the common control region). 
Takeda and Ang are analogous because they both pertain to data communications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to include a subcarrier spacing to be used for a common channel as taught by Ang in order to increase throughput (Ang Para.[0004]).

In the remarks, Applicant contends Takeda says nothing about a numerology of a common channel corresponding to the MIB, and a numerology of a random access channel corresponding to the SIB and that Takeda does not disclose the user terminal using a received numerology for determining the resources or sequence groups for sending the PRACH or to determine a numerology to use to send the PRACH. 
The Examiner respectfully disagrees.  The combination of Takeda in view of Ang reads on the limitation as claimed.  As shown in the citations above, Takeda discloses receiving subcarrier spacing via a broadcast channel and a physical downlink shared channel.  Takeda further discloses using subcarrier spacing when sending a random access channel (Fig.4 ref. PRACH and Para.[0077] In the random access procedure, the user terminal transmits PRACH (message 1). In this case, PRACH the user terminal transmits in message 1 may be divided into a ).  The PRACH is sent based on configuration associations with the respective numerologies.  As shown in Para.[0046], the numerologies about broadcast services are sent using MIB and SIB.  Therefore the numerology used to send the PRACH is from the numerology transmitted by the base station.  The base station sends the numerologies to the terminal so that the terminal can use the correct numerology to indicate the desired service (Para.[0080]  The radio base station knows that the user terminal wishes to use the first service based on the type of PRACH transmitted from the user terminal).
Takeda does not explicitly disclose a first subcarrier spacing is to be used for a common channel.  As shown in the rejection above, Ang explicitly disclose a first subcarrier spacing is to be used for a common channel.  The Examiner would further like to note the limitation “to be used for a common channel” is written as intended use.  The claims does not positively recite a transmission or reception on a common channel using the first subcarrier spacing.

In the remarks, Applicant contends Takeda does not disclose a correspondence between carrier frequency and subcarrier spacing and therefore does not disclose the features of claim 25.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a correspondence between a carrier frequency and subcarrier spacings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In the remarks, Applicant contends Nam discloses only that a carrier frequency may be used to determine a subcarrier spacing and does not disclose a first subcarrier spacing to be used for a common channel that has a first correspondence with a first carrier frequency, and a second subcarrier spacing that has a second correspondence with a second carrier frequency and that is used for a random access channel.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a common channel that has a first correspondence with a first carrier frequency) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Takeda in view of Ang and Nam reads on the limitation as claimed.  Takeda discloses a second subcarrier spacing used for a random access channel (Fig.4 ref. PRACH and Para.[0077] In the random access procedure, the user terminal transmits PRACH (message 1). In this case, PRACH the user terminal transmits in message 1 may be divided into a plurality of sequence groups and/or a plurality of resources allowed to transmit PRACH may be configured. The plural sequence groups and/or plural resources may be configured in association with respective services ).  Ang discloses a first subcarrier spacing to be used for a common channel (Fig.19 ref. 1905 Transmit control region information and Para.[0031]  A base station may signal configuration information for a common control region.  In some cases, the signaling information may also include an indication of the frequency-time numerology (e.g., subcarrier spacing and symbol period) associated with the common control region).  Nam is relied upon to disclose a subcarrier spacing having a correspondence with a carrier frequency (Table 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471